17 So. 3d 344 (2009)
Luis Manuel PEREZ, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-2526.
District Court of Appeal of Florida, Fifth District.
September 11, 2009.
Luis Manuel Perez, Coleman, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.

CONFESSION OF ERROR
Luis Manuel Perez filed a facially sufficient motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. The trial court summarily denied the motion without attaching any records to conclusively refute Perez's claims of ineffective assistance of trial counsel. The State properly concedes error.
We reverse. On remand, the trial court shall either attach records that conclusively refute Perez's claims or conduct an evidentiary hearing.
REVERSED AND REMANDED.
GRIFFIN, SAWAYA and ORFINGER, JJ., concur.